Citation Nr: 0501275	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-26 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar spondylosis and degenerative arthritis, multiple 
levels, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The first rating decision, issued in 
May 2003, denied an increased rating in excess of 10 percent 
for the veteran's service-connected lumbar spondylosis and 
degenerative arthritis, multiple levels.  A Notice of 
Disagreement was received later in May 2003.  In August 2003, 
the RO increased the veteran's disability evaluation to 20 
percent and a Statement of the Case was issued 
simultaneously.  A timely appeal was received later in August 
2003.  A Supplemental Statement of the Case was issued in 
November 2003, after a de novo review by a Decision Review 
Officer.  Another Supplemental Statement of the Case was 
issued in May 2004, after review of additional information 
received on the veteran's claim.

The second rating decision, issued in August 2003, denied 
entitlement to total individual unemployability due to the 
veteran's service-connected disabilities.  A Notice of 
Disagreement was received in September 2003.  A Statement of 
the Case was issued in May 2004, after de novo review by a 
Decision Review Officer.  A timely appeal was received in 
July 2004.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spondylosis and 
degenerative arthritis, multiple levels, is not productive of 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less

2.  The veteran's service-connected disabilities consist of 
lumbar spondylosis and degenerative arthritis, multiple 
levels, evaluated as 20 percent disabling, tinnitus evaluated 
as 10 percent disabling, and bilateral hearing loss which is 
noncompensable for a combined disability rating of 30 
percent, and that evaluation does not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

3.  The evidence does not show that the veteran's service-
connected disabilities are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's low back disorder, characterized as lumbar 
spondylosis and degenerative arthritis, multiple levels, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5285 through 5295 
(2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 
(2004).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability due to the veteran's 
service-connected disabilities are not met.  38 C.F.R. 
§§ 3.340 and 4.16(a) and (b) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans' Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, notices were provided in March 2003 and June 
2003, prior to the initial AOJ decisions.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, namely 
records like medical records, employment records, and records 
from other Federal agencies.  The Statements of the Case and 
Supplemental Statements of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claims. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from June 
2002 through May 2004.  Private treatment records are in the 
file for March 2004.  The veteran has not indicated any other 
private treatment records exist.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to the VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  The RO provided the veteran appropriate VA 
examination in connection with this appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the report of the VA 
examination conducted in July 2003; VA outpatient treatment 
records from June 2002 through May 2004; private treatment 
records for March 2004; opinions from both his VA and private 
physicians regarding the veteran's employability; a copy of 
Federal Aviation Regulations §§ 61.53, 91.13 and 91.17; and a 
copy of the veteran's current flight instructor certificate.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

A.  Increased Rating for Low Back Disability.

The record shows that the veteran served on active service in 
the military from June 1945 to December 1946.  In 1951, he 
was granted service connection for sacro-iliac strain, 
chronic, left, rated as 10 percent disabling.  In March 2003, 
the veteran filed a claim seeking an increased rating of his 
service-connected back disability.  In August 2003, the RO 
granted the veteran an increased evaluation to 20 percent for 
his low back disability.  The veteran's low back disability 
was  recharacterized as lumbar spondylosis and degenerative 
arthritis, multiple levels, and rated under Diagnostic Code 
5295-5292.  Since the issue in this case is entitlement to an 
increased rating, the present level of the disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from a service-connected disorder in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  Id.  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

During the pendency of the veteran's claim for an increased 
rating, VA amended the diagnostic codes for spine disorders, 
effective September 26, 2003.  Prior to that time, applicable 
Diagnostic Codes included Diagnostic Code 5292 for limitation 
of motion; 5293 for intervertebral disc syndrome; and 5295 
for lumbosacral strain.  

Under Diagnostic Code 5292, a 10 percent evaluation was 
assigned for slight limitation of motion of the lumbar spine, 
a 20 percent evaluation for moderate limitation of motion of 
the lumbar spine, and a 40 percent evaluation when limitation 
of motion was severe.  

Under Diagnostic Code 5293, intervertebral disc disease was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Thus, intervertebral disc syndrome warrants a 10 percent 
disability rating when there were incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating when 
there were incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months; a 40 percent rating when there were incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  The revised schedule does not provide for an 
evaluation higher than 60 percent.  For purposes of 
evaluations under Diagnostic Code 5293 (2003), an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1) (2003).  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria of the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003). 

Diagnostic Code 5295 evaluated lumbosacral strain at 0 
percent with slight subjective symptoms; 10 percent with 
characteristic pain on motion; 20 percent with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and 40 percent if severe 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2003).  

As a result of the September 2003 amendments, the diagnostic 
codes for spine disorders changed to 5235 through 5243.  In 
addition, spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51443 (Aug. 27, 2003)(codified at 38 C.F.R. § 4.71a 
(2004)).  

The General Rating Formula for Diseases and Injuries of the 
Spine provide that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine of 30 degrees or less or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is provided for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height. 

Also, the amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees each, and 
left and right lateral rotations are zero to 30 degrees 
each.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2) (2004).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The veteran's VA treatment records show that in September 
2002 he was seen in orthopedics for back pain.  Examination 
revealed that there was no spasm or tenderness of the spine, 
and ranges of motion were flexion of 80 degrees, extension of 
10 degrees, right and left lateral bending of 10 degrees 
each, and right and left rotation of 10 degrees each.  
Straight leg raises were 0 degrees bilaterally, knee jerks 
were 1+ bilaterally, and ankle jerks were 2+ bilaterally.  
Sensation was normal and there were no weaknesses noted.  X-
rays revealed severe spondylosis with a scoliosis and large 
osteophytes on the right side with marked space narrowing, 
especially at the L3-4 and L4-5 levels.  The impression was 
lumbar spondylosis and degenerative disc disease, multiple 
levels.

A radiology report of the lumbosacral spine from March 2003 
shows that, compared to a previous study dated in November 
2001, no significant changes were noted.  There were severe 
degenerative changes in the lumbosacral spine with prominence 
(sic) spurs projecting from the margins of most of the 
lumbosacral vertebral bodies.  There was narrowing of the 
disk spaces from L1 through S1, more prominent at L3-L4 and 
L4-L5 disk level.  There were findings consistent with spinal 
stenosis from L3 to L5.  Mild and moderate hypertrophic 
changes were also present in the facet joints.  The alignment 
was maintained.  Pedicles were intact.  There was mild 
scoliosis convex to the left.  The impression was unchanged 
severe degenerative changes in the lumbosacral spine.

In July 2003, the veteran underwent a VA examination.  The 
veteran complained of a constant dull ache in the lower back, 
worsening with any type of activity such as stooping, 
bending, or mowing his lawn.  He complained that he wakes up 
with pain during the night.  He stated that occasionally on 
movements he has a sharp stabbing pain in the back.  He did 
not report any leg pain.  He uses Motrin to treat his 
condition.  Physical examination revealed a healthy gentleman 
ambulating without difficulty or assistive devices.  He had 
no muscle spasms or muscle tenderness.  He had range of 
motion of flexion of 50 degrees (with pain at that point), 
extension to 20 degrees, and side bending and rotation of 45 
degrees bilaterally.  Severe ranges of motion caused him 
pain.  He was able to stand on his toes and heels.  He had 
5/5 strength in all muscle groups in the lower extremities.  
He had 2+ and symmetric deep tendon reflexes.  His sensation 
was intact bilaterally.  He had negative straight leg raises 
bilaterally.  The examiner's impression was lumbar 
spondylosis with degenerative arthritis, multiple levels.  
The veteran would be limited in bending, lifting, stooping, 
standing for prolonged periods of time, or doing any 
increased activities that cause rotation of the trunk without 
having increased amount of pain.  

The VA treatment records show that the veteran's low back 
condition is stable and that Ibuprofen helps.  In addition, 
the medical evidence also shows that, in approximately June 
2003, the veteran started taking Baclofen (a muscle relaxant) 
as needed for muscle spasms.  

Based on the forgoing facts, and giving consideration to any 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement, the Board finds that no 
more than moderate limitation of motion of the lumbar spine 
has been shown, as would warrant a rating in excess of 20 
percent under Diagnostic Code 5292.  

Pursuant to the criteria in Diagnostic Code 5295, the 
veteran's low back injury would not be evaluated in excess of 
20 percent disabling because the medical evidence does not 
show that the veteran has listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Therefore, evaluating the veteran under 
diagnostic code 5295, would not result in a higher rating.  

In addition, the veteran would not be entitled to a higher 
evaluation under Diagnostic Code 5293, as he contends, since 
the medical evidence does not show that he has any 
incapacitating episodes as defined by regulation, nor does he 
have neurologic manifestations to separately rate.  The 
veteran has denied any leg pain, and examination for 
neurologic aspects show that he has negative straight leg 
raises, sensation is normal and there are no weaknesses in 
his lower extremities.  

With respect to the criteria for evaluating the veteran's low 
back disability that became effective in September 2003, the 
medical evidence shows that the veteran likewise does not 
meet the criteria for the next higher 40 percent rating.  
The criteria for a 40 percent disability rating requires a 
showing of forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The results of the VA examinations do 
not show that the veteran has forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Therefore, a 
rating of 40 percent is not warranted.  (In this regard, the 
criteria for a 30 percent disability rating are not 
applicable as it only applies to the cervical spine, and the 
veteran's service-connected disability only affects his 
lumbar spine.)  Thus, this method for evaluating back 
disability does not provide a basis for assigning an 
increased rating.  

The criteria effective from September 2003, also provide 
that any associated objective neurologic abnormalities are 
to be separately rated under an appropriate diagnostic code.  
As previously discussed, however, the medical evidence does 
not show the veteran to have any associated neurologic 
abnormalities related to his low back disability.  He is, 
therefore, not entitled to a separate evaluation under any 
neurological diagnostic codes.

The Board notes that the veteran complains that he suffers 
from muscle spasms in his low back three to five times a 
week that is treated with 10 mg of Baclofen.  The rating 
criteria effective September 26, 2003 are meant to encompass 
and take into account the presence of pain, stiffness, or 
aching, etc., which are generally present when there is a 
disability of the spine.  68 Fed. Reg. 51,455 (Aug. 27, 
2003).  In addition, it is clear that the rating schedule 
contemplates symptoms such as muscle spasm.  The criteria for 
a 20 percent evaluation includes such symptoms as muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 3.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  Although x-ray evidence shows that the veteran has 
muscle spasm with mild scoliosis convex to the left, he is 
not entitled to a separate rating for these manifestations of 
his low back disability because to do so would constitute 
prohibited pyramiding.  See 38 C.F.R. § 4.14.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation of 
the veteran's low back disability in excess of 20 percent, 
and the appeal for an increased rating is denied.

B.  Total Disability Due to Individual Unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (2004).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with [a 
similar] combined disability rating.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

Factors to be considered are the veteran's education, 
employment history and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

In July 2003, the veteran reported that his service-connected 
disabilities precludes him from working, and he filed a claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
An August 2003 rating decision denied a TDIU rating.

The veteran is currently rated as 20 percent disabled for 
lumbar spondylosis and degenerative arthritis, multiple 
levels, with moderate limitation of motion, and as 10 percent 
disabled for tinnitus.  The veteran is also service connected 
for bilateral hearing loss but this disability is 
noncompensable under the rating criteria.  At 30 percent, the 
veteran's combined disability rating does not meet the 
scheduler criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).   

The veteran claims that he is unable to work due to the use 
of Baclofen for his service-connected low back disability, 
which renders him unable to maintain his occupation as a 
flight instructor.  The veteran has given a work history as 
having been a machinist since his separation from service.  
He identified his employers as Raytheon Company in 
Massachusetts, the Martin plant in Orlando, Florida, and Walt 
Disney World in Orlando, Florida.  He retired in 1990 from 
Walt Disney Company.  In addition, the veteran was licensed 
for more than 30 years as a flight instructor, and he 
supplemented his income by providing flight instruction.  He 
claims that since March 2003 he has had to stop giving flight 
instruction because his use of Baclofen makes it illegal for 
him to instruct, give rides, or do any form of flying.  

In support of his claim, the veteran has submitted statements 
from two physicians, Federal Aviation Regulations and a copy 
of his most current FAA certification.  The veteran also 
submitted a note, which he indicates is from his VA 
physician, that states that he is on Baclofen which can 
impair his alertness when flying.  In a February 2004 note in 
the veteran's VA treatment records, his VA physician stated 
regarding his "disability" that "I believe he is 
requesting a note stating that he is unemployable due to the 
nature of his SC back problems-he is a flight instructor, but 
is also requiring a muscle relaxant in treatment for muscle 
spasms.  The side effects of the baclofen preclude him from 
flying while on it.  This in turn renders him unemployable."  
The veteran also submitted the statement of a private 
physician who stated that the veteran's "contention is the 
fact that he has to take Baclofen, which is a muscle relaxant 
but also with sedative side effects and he takes this 
medication as needed, which interferes with his job as a 
Flight Instructor and Pilot as he is not able to take any 
sedating medications in flight.  This is true and in my 
opinion he should be re-evaluated because of this fact, which 
is directly related to his service-related injury."  His 
representative also points out in support of his TDIU claim 
that, in the July 2003 examination report, the VA examiner 
stated that the veteran would be limited in bending, lifting, 
stooping, standing for prolonged periods of time, or doing 
any increased activities that cause rotation of the trunk 
without increase in pain.

Upon review of the record, the Board is not persuaded that 
the current evidence warrants the conclusion that the 
veteran's service-connected disabilities preclude him from 
engaging in any substantially gainful employment, and that he 
is totally disabled due to his service-connected 
disabilities.  

Even if the veteran is unable to return to work as a flight 
instructor, as he maintains, he is not unemployable due to 
his service-connected disabilities.  It is clear from the 
record that the veteran is limited in his abilities to lift 
heavy objects, bend, stoop, stand for prolonged periods of 
time or perform any activity that causes rotation of the 
trunk.  It is also clear that Baclofen has a sedative side 
effect and, therefore, the veteran is prohibited by Federal 
Aviation Regulations from operating an airplane when he has 
taken it.  

There is no evidence, however, that the veteran is unable to 
perform light or medium duty work, or some other type of 
substantially gainful employment as a result of his service-
connected disabilities.  Neither is there evidence that he is 
unable to give in-flight instruction when he is not taking 
the Baclofen.  He consistently maintained employment as a 
machinist for more than 30 years, which he himself stated did 
not require him to do heavy lifting.  During those years, his 
disability was evaluated as 10 percent disabling.  (The Board 
notes that in the 1980s and 1990s the veteran had sought and 
been denied an increased rating for his low back disability.)  
Although the current medical evidence supports the veteran's 
contentions that his low back disability now meets the 
criteria for a 20 percent evaluation, this in no way 
establishes he is precluded from obtaining some type of 
employment.  

The only evidence presented in support of his TDIU claim is 
that the veteran is unable to perform the same work he had 
been doing part-time for the last 14 years, i.e., he can no 
longer be a flight instructor.  However, the evidence does 
not even fully support this contention.  First, the copy of 
the veteran's FAA certification he provided shows that, as of 
December 2003, the veteran has been certified to be a ground 
instructor.  So although he cannot provide in-air flight 
instruction, he can still provide ground instruction.  
Second, the veteran is only prevented by the Federal Aviation 
Regulations from flying at those times when he is under the 
influence of the Baclofen.  He has stated that he takes the 
Baclofen three to five times a week.  Nothing in the 
evidence, however, shows that he cannot give in-flight 
instructions during the periods of time that he is not under 
the influence of the Baclofen.  

In addition, the Board notes that the veteran is treated for 
medical problems including degenerative joint disease in both 
knees, hypertension, wheezing, and onychomycosis.  Although 
not the focus of the conclusion reached herein, the Board 
notes that the medical evidence in the file shows more 
complaints and treatment for the conditions of the veteran's 
knees than it does for his service-connected low back 
disability.  

The objective evidence as to the severity of the veteran's 
service-connected low back disability does not show that it 
would prevent him from performing all physical tasks.  Even 
if the veteran is unable to engage in prolonged and strenuous 
physical activity as a result of his service-connected low 
back disability or in any flying activity due to his use of 
Baclofen, there is no evidence showing that he is unable to 
be gainfully employed in sedentary positions that do not 
require him to physically exert himself or to drive or 
operate heavy equipment.  In this case the preponderance of 
the evidence is against finding that the veteran's service-
connected disabilities alone make him unemployable.  In Van 
Hoose, the Court noted:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities, or that he is incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected disabilities.  
The Board concludes, therefore, that a total disability 
rating for compensation purposes based on individual 
unemployability is not warranted.


ORDER

Entitlement to an increased rating for service-connected 
lumbar spondylosis and degenerative arthritis, multiple 
levels, in excess of 20 percent is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


